Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00699-CV

                                     DEA SPECIALTIES, INC.,
                                            Appellant

                                                  v.
                                               Ernest
                                          Ernest DELEON,
                                              Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-13874
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 20, 2013

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                       PER CURIAM